DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-18, 20 and 21 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the temperature control layer of a vehicle, comprising: a planar thermoelectrical temperature control arrangement with at least one thermoelectrical element; an air extraction arrangement with at least one air extraction duct that leads from an outside of the temperature control layer through the temperature control arrangement to an inside of the temperature control layer; and wherein the at least one air extraction duct extends transversely through the at least one thermoelectrical element of instant independent claims 1 and 9.
The following references (US 20170021694 A1) to OH; Man Ju et al., (US 5924766 A) to Esaki; Hidenori et al., (US 20070234742 A1) to Aoki; Shinji et al., (US 20060254284 A1) to Ito; Yuji et al., (US 20070193279 A1) to Yoneno; Noriyuki et al., (US 20110017421 A1) to Esaki; Hidenori, (US 8359871 B2) to Woods; Mark C. et al., (US 7461892 B2) to Bajic; Goran et al., (US 4065936 A) to Fenton; John William et al., (US 3040538 A) to ALSING CARL F, (US 6213198 B1) to Shikata; Kazushi et al., (US 3197342 A) to NEILD JR ALTON BAYNE  and (WO 2015171901 A1) to INABA MASAHIKO et al.; are the most relevant references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
06/12/2021